Citation Nr: 1717105	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 21, 2009.

2. Entitlement to a disability rating in excess of 60 percent for asthma prior to July 21, 2009.

3. Entitlement to service connection for residuals of thyroid cancer.

4. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability such as PTSD or asthma, or as secondary to thyroid cancer.

5. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to July 21, 2009. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968 and from April 1971 to June 1975.  His awards include the Vietnam Service Medal, Vietnam Campaign Medal, and the Expert Rifle Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted entitlement to service connection for PTSD and assigned an initial 50 percent disability rating, and denied the remaining claims.

Although the RO subsequently issued an October 2009 rating decision granting 100 percent disability ratings for PTSD and asthma, effective July 21, 2009, the Veteran has indicated that the date of the award of the 100 percent ratings do not satisfy his appeal so those issues remain before the Board.

As noted in the prior Board decision, the Board finds that the evidence raises a claim of entitlement to a TDIU due to asthma and PTSD prior to July 21, 2009, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This matter was certified to the Board as including claims of entitlement to earlier effective dates for the 100 percent evaluations for PTSD and asthma.  A review of the claims file reflects that the Veteran appealed the disability ratings assigned for his PTSD and asthma, rather than the effective dates of any ratings.  As his entitlement to earlier effective dates for the 100 percent ratings assigned for these disabilities is encompassed by the appealed issues of entitlement to increased evaluations, the Board has recharacterized the issues to correctly reflect the procedural history.  See 38 C.F.R. § 19.35 (2016) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

In September 2012 the Board remanded the current issues for further evidentiary development.  Also remanded by the Board was the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a substance abuse disorder, to include as secondary to PTSD.  However, in the October 2009 rating decision, the RO granted service connection for a substance abuse disorder and combined that issue with the PTSD claim currently on appeal.  Therefore, the substance abuse claim has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59  (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

Finally, the Board notes that additional medical evidence has been received since the last adjudication of the case by the RO.  In April 2017 the Veteran's representative submitted a waiver of RO consideration.  The Board has accepted this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2016).

The issues of entitlement to service connection for residuals of thyroid cancer and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's asthma has been manifested by 
Forced Expiratory Volume in one second (FEV-1) of less than 40 percent of predicted value.

2. Prior to July 21, 2009, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  It was not manifested by occupational and social impairment with deficiencies in most areas.

3. Prior to July 21, 2009, the Veteran's PTSD did not render him unable to obtain or maintain gainful employment.


CONCLUSIONS OF LAW

1. Since May 24, 2006, the criteria for a 100 percent rating for asthma have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

2. Prior to July 21, 2009, the criteria for a rating in excess of 50 percent PTSD were not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3. Prior to July 21, 2009, the criteria to establish entitlement to a TDIU based solely on the Veteran's PTSD have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A. Asthma

For the period prior to July 21, 2009, the Veteran's asthma was rated as 60 percent disabling.  He filed the instant claim of entitlement to an increased rating on May 24, 2006.  

The Veteran's asthma is rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under Diagnostic Code 6602, the maximum 100 percent rating is available for asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC (Forced Viral Capacity) less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or if it requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  

In the instant case, the Board finds that an October 2006 pulmonary function test report showing the FEV-1 as 38% of the predicted value supports an award of a 100 percent rating.  The Board also finds that this disability level was met during the entire appeal period, as the Veteran's private physician noted in August 2006 that the Veteran requires regular use of inhaled corticosteroids and intermittent use of oral steroids.  

Therefore, the Board finds that a 100 percent rating is warranted for the Veteran's asthma since May 24, 2006.

B. PTSD

By way of history, the Veteran filed his claim of entitlement to service connection for PTSD on June 30, 2006.  The RO granted the claim and assigned a 50 percent rating as of that date, and as previously noted, increased the rating to 100 percent effective July 21, 2009.  Thus, the period under consideration in this appeal is from June 30, 2006 to July 20, 2009, during which time the Veteran's PTSD was rated as 50 percent disabling.  

The Veteran's PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

As an initial matter, the Board notes that the Veteran was diagnosed on a May 2007 VA QTC (contract) examination with personality disorder in addition to his PTSD.  However, because a subsequent VA QTC examiner, in August 2009, did not diagnose the Veteran with a personality disorder and explained that his PTSD causes disturbances in his social and occupational functioning, the Board will consider all of the Veteran's psychiatric symptomatology in determining the assigned rating.   See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

After review of the record, the Board finds that a rating in excess of 50 percent is not warranted at any time during the appeal period.  

On the May 2007 VA QTC examination, the Veteran reported that he has trouble sleeping over three or four hours per night, has a markedly exaggerated startle response, and remains hypervigilant.  He reported that his brother is his only friend and that he lives alone in a trailer.  The Veteran reported that he has poor relationships with his supervisors and fellow employees and becomes anxious when asked to perform certain tasks.  Specifically, he had to drive a tractor-trailer, which made him anxious, and caused him to stay inside his trailer for two weeks.   He reported experiencing panic attacks less than once a week, and that he locks himself in his trailer when they occur.  He denied seeking any psychotherapy, being hospitalized, or visiting the emergency room.  Upon mental status examination, the Veteran was found to be alert, cooperative, well oriented, and to have normal appearance and hygiene.  His affect, mood, communication, and speech were normal, but he experienced difficulty in understanding complex commands.  The Veteran also stated that his deceased mother sometimes talks to him at home or at work.  The examiner noted no obsessional rituals and normal thought processes, but noted that abstract thinking was difficult.  The Veteran displayed mild memory loss, and reported passive suicidal ideation in the past but not the present, and no homicidal ideation.  The examiner stated that the Veteran's mistrust and ideas of reference bordered on delusional ideation.   

The examiner noted symptoms of anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss, and assessed a GAF score of 55.  He explained that the Veteran's symptoms cause occupational and social impairment with decrease in work efficiency, although he can function satisfactorily with routine behavior, self-care, and conversation.  

Subsequent VA treatment records note similar symptoms of anxiety, anxious mood, and frequent nightmares.  The Veteran reported such symptoms in May 2007 and explained that he was having job problems and hoped to retire in November.   In November 2007 he stated that he had to lock himself in his trailer for one week.  
In July 2009, the Veteran reported that he felt frightened by images that he sees at night, keeps the lights on at home, and is stressed by family and financial issues.  His PTSD was noted as stable.  The Veteran consistently denied suicidal or homicidal ideation during treatment sessions in this period.

Concerning the Veteran's employment, the Veteran reported in a July 2009 TDIU application that his PTSD affected his full time employment in the fall of 2007, and that he last worked full-time in November 2007.  For purposes of explanation, he referred to a June 2009 statement, in which he avers that he worked at a federal warehouse until his left arm and shoulder became frozen in October 2007, after which point, he voluntarily retired.  The Veteran provided a similar explanation in applying for federal workers compensation benefits in October 2007 and for life insurance disability benefits in November 2007.  In the life insurance application, the Veteran also reported that he was also employed as a cleaning person until January 2007, but that he left that employment because he was not given a raise.  The record also contains statements from the Veteran's co-workers and supervisors which relate his employment difficulties to his asthma and not to his PTSD.  

The Board finds that from June 30, 2006 to July 20, 2009, the Veteran's PTSD most closely approximates the 50 percent rating currently assigned.  Throughout this period, the Veteran did not demonstrate the symptoms associated with higher ratings, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  Although borderline delusions and some hallucinations were noted on the May 2007 VA examination, such were not shown to be persistent, as they were not reported during subsequent VA treatment sessions.  The Veteran also denied suicidal and homicidal ideation throughout the period, and, although the Veteran experienced some poor relationships with co-workers and supervisors, the probative evidence does not reflect that such symptoms created occupational impairment beyond that contemplated by the 50 percent rating criteria.  In making this determination, the Board affords great weight to his statements and those of his supervisors and co-workers attributing his separation from the federal warehouse and cleaning employments to factors other than his PTSD.  Moreover, the symptoms noted by the May 2007 VA examiner and in VA treatment records, including anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, are contemplated by the 50 percent rating criteria or by the criteria for lower evaluations.  While some of the Veteran's symptoms during this time period are not specifically enumerated in those criteria, the Board finds that the Veteran's overall mental health picture during this period, as evidenced during VA treatment and during the VA examination, is in keeping with a 50 percent rating.   Finally, although the May 2007 VA examiner assessed a GAF score of 55, he reported that the Veteran's level of impairment as occupational and social impairment with decrease in work efficiency, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

The Board has taken into account the Veteran's assertions as to the symptomatology and the severity of his PTSD, but, to the extent that he believes that he is entitled to a rating in excess of 50 percent, the Board concludes that the findings during the May 2007 VA examination and during VA treatment are more probative than the lay assertions to that effect.

Therefore, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted prior to July 21, 2009.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. TDIU

Here, the Board points out that the Veteran is now in receipt of a 100 percent schedular rating for asthma from May 24, 2006.  However, as noted in the introduction, the Veteran has also raised a claim of entitlement to a TDIU due to his PTSD.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Board must consider whether a TDIU is warranted based on the PTSD, alone, because such an award may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the issue at present is whether a TDIU is warranted due solely to his PTSD from June 30, 2006 to July 20, 2009.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience. See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

The Veteran meets the schedular criteria for a TDIU from June 30, 2006, as his asthma was rated as 100 percent disabling and his PTSD was rated at 50 percent disabling.  However, the Board finds that a TDIU due to solely to PTSD is not warranted at any time during this period.  

As previously noted, the Veteran described poor relationships with supervisors and co-workers to the May 2007 VA examiner, which led him to isolate inside his trailer during periods of acute anxiety.  However, based on the Veteran's report of continuing employment, the examiner provided an evaluation of the functional effects of the PTSD as causing only an occasional decrease in work efficiency.  The Board finds that evaluation to be highly probative, as it was based on an interview of the Veteran.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  That conclusion is supported by medical records during this period, which do not reflect that the Veteran's PTSD caused total occupational impairment.  

Moreover, as also previously discussed, the evidence reflects that the Veteran's voluntary retirement from the federal warehouse position in November 2007 was due to non-service-connected shoulder and arm injuries and/or his asthma, and that he left the cleaning position because he was not given a raise.  

To the extent that the Veteran has reported that the functional effects of his PTSD interfered with his ability to work during the period under review, such occupational impairment is considered by the assigned disability rating.  See 38 C.F.R. § 4.1 (2016) (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected PTSD rendered him unable to obtain and maintain gainful employment consistent with his education, training, and prior work experience from June 30, 2006 to July 20, 2009.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to a TDIU based on PTSD is denied.  The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Since May 24, 2006, a rating of 100 percent for asthma is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the period from June 30, 2006 to July 20, 2009, a rating in excess of 50 percent for service-connected PTSD is denied.

For the period from June 30, 2006 to July 20, 2009, entitlement to a TDIU based on service-connected PTSD is denied.  


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

Turning first to the claim of entitlement to service connection for residuals of thyroid cancer, the Veteran asserts that his thyroid cancer was caused by his conceded in-service herbicide exposure.  The Veteran's service treatment records note that in April 1967 the Veteran had an enlarged lymph node complement at the mediastinum.  The impression rendered was a sarcoid limited to the pulmonary lymph node system.  Following service, an abnormal thyroid mass was detected in January 2000, and the cancer was excised in May 2000.  Given the foregoing, the Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the hypertension claim, the Veteran asserts that his hypertension is either related to his herbicide exposure or to a service-connected disability.  In support of his contention, the Veteran submitted newspaper articles noting that findings published in the Journal of Occupational and Environmental medicine noted that there was a significant association between herbicide exposure and hypertension.  
During service, the Veteran's blood pressure measured 144/100 in connection with shortness of breath in January 1975.  Following service, the Veteran's had elevated blood pressure in conjunction with an asthma attack on August 28, 1980, measuring 146/96, 160/100, 162/98, 126/92, and 128/98.  Hypertension was first noted in May 1992.  

In June 2016, a VA physician examined the Veteran and rendered an opinion that the Veteran's hypertension is not related to service or to a service-connected disability.  The examiner explained that the service treatment records do not substantiate a diagnosis of hypertension during service, that the Veteran was first treated for hypertension in 2005, and that there is no plausible mechanism to explain how asthma or PTSD would cause hypertension.  Given that the examiner did not address the Veteran's contention regarding herbicide exposure and did not provide a rationale for his conclusion that hypertension was not caused by PTSD, the Board finds that an addendum opinion is required.  

On remand, updated VA and private treatment records should be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide VA the names of any private medical providers who have recently treated him for his hypertension or residuals of thyroid cancer.  After securing any necessary releases, the AOJ should request any relevant records that are not duplicative of those already in the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from September 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a thyroid examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the residuals of the Veteran's thyroid cancer are causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of (1) the Veteran's April 1967 x-ray showing an enlarged lymph node complement at the mediastinum with an impression of a sarcoid limited to the pulmonary lymph node system (2) the Veteran's thyroid cancer diagnosis and excision in May 2000, and (3) the Veteran's contention that his thyroid cancer was caused by his conceded in-service herbicide exposure  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Send the claims file to an internal medicine specialist for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the specialist should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is causally related to service?  Please explain why or why not.  In providing this opinion, the specialist should comment on the significance, if any, of (1) the elevated blood pressure reading during service in January 1975, (2) the elevated blood pressure readings during a post-service asthma attack in August 1980, (3) the May 1992 notation of hypertension, and (4) the Veteran's contention that his hypertension was caused by his in-service herbicide exposure based on a recent medical article noting a significant association between herbicide exposure and hypertension.  

b. If not directly related to service on the basis of question (a), is it at least as likely as not that the hypertension was caused by the Veteran's service-connected asthma or PTSD?  If yes, please identify the disability.  Please explain why or why not.  

c. If not caused by a service-connected disability, is it at least as likely as not that the hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the service-connected disability?  Please explain why or why not.

d. If the hypertension has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, the specialist should attempt to quantify the degree of aggravation beyond the baseline level of the hypertension that is attributed to the service-connected disability.

A rationale for any opinions expressed should be set forth.  If the specialist cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


